                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR13-0238-JCC
10                           Plaintiff,                 MINUTE ORDER
11               v.

12    LEONARDO MOTA-VALENZUELA,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the Defendant’s motion to dismiss (Dkt. No. 116)
18   motion for discovery (Dkt. No. 117) motion to suppress (Dkt. No. 118) and the Government’s
19   motion to seal (Dkt. No. 125).
20          On March 27. 2019, Defendant entered a change of plea, and pled guilty to one count of
21   misprison of a felony. (Dkt. No. 134.) In light of Defendant’s change of plea, the Court DENIES
22   Defendant’s pretrial motions (Dkt. Nos. 116, 117, 118) and the Government’s motion to seal
23   (Dkt. No. 125) as MOOT. The Clerk is DIRECTED to STRIKE document numbers 126 and 127,
24   which are currently filed under seal.
25          //
26          //


     MINUTE ORDER
     CR13-0238-JCC
     PAGE - 1
 1         DATED this 29th day of March 2019.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR13-0238-JCC
     PAGE - 2
